Exhibit 10.14

 
 
 
 
        
AGREEMENT AND GENERAL RELEASE
 
The Federal Home Loan Bank of Pittsburgh (“Bank”) and John R. Price, Employee's
heirs, executors, administrators, successors, and assigns (collectively,
referred to throughout this Agreement as “Employee”), agree that:
 
1.Last Day of Employment. Employee's last day of employment with the Bank is
December 31, 2010.
 
2.Consideration. In consideration for signing this Agreement and General
Release, and complying with its terms, the Bank agrees:
 
a.to pay to Employee the amount equivalent to fifty-two (52) weeks of Employee's
current base salary. The total gross amount of salary continuation payments
shall equal and not exceed five hundred and fifty thousand dollars ($550,000).
The salary continuation payments shall be made in semi-monthly installments with
the first payment due on January 14, 2011. Such amounts shall be subject to tax
withholdings required by federal, state, and/or local laws.
 
b.to continue to pay the employer's portion, to the same extent that the Bank
pays the employer's portion for its active employees, of the premiums for
Employee's continuing participation in the Bank's group medical insurance
program (in accordance with Employee's existing coverage elections) through the
fifty-two week salary continuation period. It is expressly agreed that the
period during which the Bank shall continue making medical insurance premium
contributions under this Section 2.b. shall run concurrently with the 18-month
medical insurance continuation period offered by the Bank. The Employee shall
contribute the employee's portion of the premiums for participation in the
Bank's medical insurance program and such amounts shall be deducted from the
semi-monthly salary continuation payments referenced above;
 
c.any 2010 accrued and unused vacation days as of December 31, 2010 shall be
paid to Employee on January 14, 2011.
 
d.a lump sum payment in the gross amount of $20,000 in lieu of the Bank
providing any outplacement assistance to Employee. Such lump sum payment
(subject to applicable tax withholdings) shall be made on January 14, 2011.
 
e.    to provide a payment under the 2010 Executive Officer and Key Employee
Temporary Incentive Plan (“TIP”). Employee shall be eligible to receive payment
of a 2010 base incentive award (for the period January 1, 2010 through December
31, 2010) provided that: (a) the Board determines to declare 2010 TIP base
awards for the Bank's then active executive officers following the completion of
the 2010 TIP performance period on December 31, 2010, and (b) the Federal
Housing Finance Agency (“Finance Agency”) does not object to the payment of such
base TIP awards. Any TIP base award amount referenced hereunder shall not be
included in the calculation of Employee's retirement benefit under the
non-qualified Supplemental Executive

 

--------------------------------------------------------------------------------

Exhibit 10.14

Retirement Plan (“SERP”).
 
f.    upon receipt of payment from Employee of the amount of $12,000 the Bank
shall arrange to transfer to Employee the title to the Bank automobile currently
used by Employee. It is expressly agreed that the difference between the amount
paid by Employee and the fair market value of the vehicle shall be considered
income to Employee subject to required tax withholdings.
 
The Bank's obligation to make the payments set forth in this Section 2 shall be
subject to the Finance Agency's non-objection.
 
3.No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the monies and/or benefits specified in
Section 2 above, except for Employee's execution of this Agreement and General
Release and the fulfillment of the promises contained herein. This Agreement and
General Release shall not affect Employee's rights to any qualified or
non-qualified retirement or thrift plan benefits vested through the date of
employment termination, December 31, 2010. The terms of such qualified and
non-qualified retirement and thrift plans and the elections made thereunder
shall govern payments under those plans. Except as set forth herein, no other
payments or benefits shall be provided by the Bank to Employee following
Employee's termination of employment, including without limitation, payments or
benefits under the Executive Officer Severance Agreement previously executed
between the Bank and Employee.
 
4.General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges the Bank, its divisions, predecessors, insurers, successors
and assigns, and their current and former employees, attorneys, officers,
directors, and agents thereof, both individually and in their business
capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively, referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releasees as of the date of execution of this Agreement and General
Release, including, but not limited to, as applicable, any alleged violation of:
 
▪    
Title VII of the Civil Rights Act of 1964;

 
▪    
Sections 1981 through 1988 of Title 42 of the United States Code;

 
▪    
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

 
▪    
The Immigration Reform and Control Act;

 
▪    
The Americans with Disabilities Act of 1990 as amended;

 
▪    
The Age Discrimination in Employment Act of 1967 (“ADEA”), as amended;

 
▪    
The Worker Adjustment and Retraining Notification Act;

 
▪    
The Fair Credit Reporting Act;

 
▪    
The Family and Medical Leave Act, as amended;

 

 

--------------------------------------------------------------------------------

Exhibit 10.14

▪    
Pennsylvania Wage Payment and Collection Law;

 
▪    
The Pennsylvania Human Relations Act as amended;

 
▪    
Any other applicable federal, state, or local law, rule, regulation, or
ordinance;

 
▪    
Any public policy, contract, tort, or common law; or

 
▪    
Any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

 
If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective, or
multi-party action or proceeding based on such a claim in which Employer or any
other Releasee identified in this Agreement is a party.
 
5.    Acknowledgments and Affirmations. Employee affirms that Employee has been
paid and/or has received all compensation, bonuses, and/or benefits to which
Employee may be entitled. Employee affirms that Employee has been granted any
leave to which Employee was entitled under the Family and Medical Leave Act or
any applicable related state or local leave or disability accommodation laws.
 
Employee further affirms that Employee has no known workplace injuries or
occupational diseases.
 
Employee also affirms that Employee has not divulged any proprietary or
confidential information of the Bank and will continue to maintain the
confidentiality of such information consistent with the Bank's policies and/or
common law.
 
Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Bank or its officers, including
any allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party's right, where applicable, to file or participate in
an administrative charge or investigative proceeding of any federal, state, or
local governmental agency. To the extent permitted by law, Employee agrees that
if such an administrative claim is made, Employee shall not be entitled to
recover any individual monetary relief or other individual remedies.
 
Employee affirms that all of the Employer's decisions regarding Employee's pay
and benefits through the date of Employee's execution of this Agreement were not
discriminatory, based on age, disability, race, color, sex, religion, national
origin, or any other classification protected by law.
 
6.     Confidentiality, Non-Disparagement, and Return of Property. Employee
agrees, except as required by law (including, without limitation, the Bank's
disclosure obligations as a registrant with the Securities and Exchange
Commission) that the terms of this Agreement have been and will be kept
confidential and Employee shall not disclose the existence or substance of this
Agreement and General Release, except to Employee's spouse, tax advisor, taxing
authorities, and/or an attorney with whom Employee chooses to consult regarding
Employee's consideration of this Agreement and General Release, or as otherwise
permitted by law. Employee agrees that Employee shall not make disparaging
comments to the media, to Bank customers, or Employee's professional colleagues
regarding the Bank or the Bank's employees, officers, administrators, directors,
or trustees.
 
Employee affirms that Employee has returned all of the Bank's property,
documents, and/or

 

--------------------------------------------------------------------------------

Exhibit 10.14

any confidential information in Employee's possession or control. Employee also
affirms that Employee is in possession of all of Employee's property that
Employee had at the Bank's premises and that the Bank is not in possession of
any of Employee's property.
 
7.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws provision. In the event of a
breach of any provision of this Agreement and General Release, either party may
institute an action specifically to enforce any term or terms of this Agreement
and General Release and/or to seek any damages for breach. Should any provision
of this Agreement and General Release be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.
 
8.    Non-Admission of Wrongdoing. The Parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Agreement
and General Release shall be deemed or construed at any time for any purpose as
an admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind.
 
9.    Amendment. This Agreement and General Release may not be modified,
altered, or changed except in writing and signed by both Parties wherein
specific reference is made to this Agreement and General Release.
 
10.    Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the Parties hereto, and fully supersedes any prior
agreements or understandings between the Parties. Employee acknowledges that
Employee has not relied on any representations, promises, or agreements of any
kind made to Employee in connection with Employee's decision to accept this
Agreement and General Release, except for those set forth in this Agreement and
General Release.
 
 
EMPLOYEE IS ADVISED AND ACKNOWLEDGES THAT EMPLOYEE HAS BEEN GIVEN AT LEAST
TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE.
EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EMPLOYEE'S SIGNING
OF THIS AGREEMENT AND GENERAL RELEASE.
 
EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE
BANK'S GENERAL COUNSEL, DANA A. YEALY, AND STATE, "I HEREBY REVOKE MY ACCEPTANCE
OF OUR AGREEMENT AND GENERAL RELEASE." THE REVOCATION MUST BE DELIVERED TO
GENERAL COUNSEL, DANA A. YEALY, AT 601 GRANT STREET, 16TH FLOOR, PITTSBURGH, PA
15219, NO LATER THAN 4:30 P.M. ON THE SEVENTH CALENDAR DAY AFTER EMPLOYEE SIGNS
THIS AGREEMENT AND GENERAL RELEASE. THE AGREEMENT AND GENERAL RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE BEFORE THE SEVEN-DAY REVOCATION PERIOD HAS
EXPIRED. A REVOCATION WOULD AUTOMATICALLY TERMINATE THIS AGREEMENT AND GENERAL
RELEASE.
 

 

--------------------------------------------------------------------------------

Exhibit 10.14

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
 
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE, AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.
 
The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:
 
FEDERAL HOME LOAN BANK
EMPLOYEE        OF PITTSBURGH
 
 
By: /s/ John R. Price        By: /s/ Dale. N. D'Alessandro    
 
Name: John R. Price        Name: Dale. N. D'Alessandro    
 
Date: December 7, 2010        Title: Managing Director, Human Resources    
 
Date: December 7, 2010    
 
 
By: /s/ Dennis S. Marlo    
        
Name: Dennis S. Marlo    
 
Title: Chairman    
 
Date: December 8, 2010    
 

 